 
Exhibit 10.47

VISHAY INTERTECHNOLOGY, INC.
KEY EMPLOYEE WEALTH ACCUMULATION PLAN
(AS AMENDED AND RESTATED, EFFECTIVE FEBRUARY 18, 2015)

--------------------------------------------------------------------------------

VISHAY INTERTECHNOLOGY, INC.
KEY EMPLOYEE WEALTH ACCUMULATION PLAN
Vishay Intertechnology, Inc., a Delaware corporation (the "Company"), on behalf
of itself and designated Participating Affiliates, hereby amends and restates
the Vishay Intertechnology, Inc. Deferred Compensation Plan, to be renamed the
Key Employee Wealth Accumulation Plan (the "KEWAP" or the "Plan"), effective
February 18, 2015.  The Plan is sponsored by the Company for the purpose of
attracting high quality executives and promoting in its key executives increased
efficiency and an interest in the successful operation of the Company.  This
Plan is intended to amend, restate, and supersede the Vishay Intertechnology,
Inc. Deferred Compensation Plan which was last amended and restated effective
November 15, 2011.  The Plan is intended to comply with Internal Revenue Code
Section 409A and applicable authorities promulgated thereunder effective
January 1, 2005.
ARTICLE 1
Definitions
1.1            Account(s) shall mean the Retirement Account, Scheduled
Distribution Accounts and any Company Contribution Account that may be
established for a particular Participant pursuant to Article 3 of the Plan.
1.2            Administrator shall mean the person or persons appointed by the
Board of Directors of the Company to administer the Plan pursuant to Article 11
of the Plan.
1.3            Base Salary shall mean the Participant's base annual salary
excluding incentive and discretionary bonuses, severance pay and other
non-regular forms of compensation, before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans sponsored by
the Company.
1.4            Beneficiary shall mean the person(s) or entity designated as such
in accordance with Article 10 of the Plan.
1.5            Bonus shall mean amounts payable to the Participant by the
Company annually in the form of a discretionary or incentive compensation or
payable under the Company sponsored long term incentive plan for the Plan Year
or any other bonus designated by the Administrator before reductions for
contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Company.
1.6            Compensation shall mean Base Salary plus Bonus.
1.7            Code or IRC shall mean the Internal Revenue Code of 1986, as
amended and Treasury regulations and applicable authorities promulgated
thereunder.  Reference to a specific section of the Code includes not only the
section but any comparable section or sections and any future legislation that
amends, supplements or supersedes the section, all as interpreted by Treasury
regulations, Internal Revenue Service rulings, procedures or notices and other
applicable authorities.

--------------------------------------------------------------------------------



1.8            Company shall mean Vishay Intertechnology, Inc. and/or, as the
context requires, any subsidiary corporation the majority of the outstanding
stock of which is owned, directly or indirectly by the Company and which is
designated by the Administrator as a Participating Affiliate.
1.9            Company Contribution shall mean any discretionary contribution
made by the Company on behalf of a Participant pursuant to Article 2 of the
Plan.
1.10            Company Contribution Account shall mean the Account established
for Company Contributions pursuant to Article 3 of the Plan.
1.11            Crediting Rate shall mean the notional gains and losses credited
on the Participant's Account balance which are based on the Participant's choice
among the investment alternatives made available by the Administrator pursuant
to Article 3 of the Plan.
1.12            Disabled or Disability shall be interpreted consistent with Code
Section 409A and shall mean that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant's employer.  The Administrator may require that the
Participant submit evidence of such qualification for disability benefits in
order to determine that the Participant is Disabled under this Plan.
1.13            Eligible Executive shall mean an executive of the Company or
Participating Affiliate selected by the Administrator to be eligible to
participate in the Plan.
1.14            Employer shall mean that Plan sponsor that is the legal employer
of the Participant.
1.15            ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended, as interpreted by Department of Labor and Treasury regulations
and applicable authorities promulgated thereunder.
1.16            Financial Hardship shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or the Participant's dependent (as defined in Code
Section 152(a)), or a beneficiary, loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant (but shall in all
events correspond to the meaning of the term "unforeseeable emergency" under
Code Section 409A(a)(2)(v)).
1.17            Participant shall mean an Eligible Executive who has elected to
participate and has completed a Participant Election Form pursuant to Article 2
of the Plan.

--------------------------------------------------------------------------------



1.18            Participant Election Form shall mean the written agreement to
make a deferral submitted by the Participant to the Administrator on a timely
basis pursuant to Article 2 of the Plan.  The Participant Election Form may take
the form of an electronic communication followed by appropriate confirmation
according to specifications established by the Administrator.
1.19            Participating Affiliate shall mean a subsidiary corporation the
majority of the outstanding stock of which is owned, directly or indirectly by
the Company which has been designated by the Administrator as a Participating
Affiliate and has adopted the Plan pursuant to Section 12.6 of the Plan.
1.20            Plan Year shall mean the calendar year.
1.21            Retirement shall mean Termination of Employment on or after the
Retirement Eligibility Date.
1.22            Retirement Account shall mean the Account established for
amounts payable on or after Termination of Employment pursuant to Article 3 of
the Plan.
1.23            Retirement Eligibility Date shall mean the earlier of the date
on which the Participant has either attained age fifty-five (55) or completed at
least ten (10) Years of Service.
1.24            Scheduled Distribution shall mean the distribution elected by
the Participant pursuant to Article 7 of the Plan.
1.25            Scheduled Distribution Account shall mean an Account established
for amounts payable in the form of a Scheduled Distribution pursuant to
Articles 3 and 7 of the Plan.
1.26            Settlement Date shall mean the date by which a lump sum payment
shall be made or the date by which installment payments shall commence.  Unless
otherwise specified, the Settlement Date shall be the earlier of the last day of
the January or July next following the event triggering the payout.  If benefits
are payable in installments, after the first installment, each subsequent
installment shall be paid in January of each subsequent Plan Year.  In the case
of death, the Administrator shall be provided with the documentation reasonably
necessary to establish the fact of the Participant's death.  Notwithstanding the
forgoing or any other provision of the Plan, in the event that the Participant
is a "key employee" (as defined in Code Section 416(i) (without regard to
paragraph (5) thereof) of a corporation any stock in which is publicly traded on
an established securities market, the Settlement Date following a Termination of
Employment shall be after the earlier of (i) the last day of the sixth (6th)
month following the Participant's Termination of Employment, or (ii) the
Participant's death, consistent with the provisions of Code Section 409A and
applicable authorities.  Benefit installments delayed by reason of the prior
sentence shall be caught up and paid together on the earlier of first day of the
seventh (7th) month following Participant's Termination of Employment or the
month following the Participant's death, consistent with all requirements of
Code Section 409A.
1.27            Termination of Employment shall mean, with respect to a given
Participant, the date when, for any reason, including Retirement, death or
Disability, (but excluding approved leaves of absence of six (6) months or less,
or a longer period if the right to return to employment after such period is
protected by law or contract) the level of services provided by such Participant
to the Company (or any affiliate under common ownership aggregated with the
Company for purposes of Code Section 409A) in any capacity has permanently
decreased to a level equal to no more than twenty percent (20%) of the average
level of services performed by such Participant for the Employer during the
immediately preceding thirty-six (36) month period (or the Participant's full
period of services to the Company, if a lesser period).

--------------------------------------------------------------------------------



1.28            Valuation Date shall mean the date through which earnings are
credited and shall be as close to the payout or other event triggering valuation
as is administratively feasible but in no event earlier than the last day of the
month preceding the month in which the payout or other event triggering
valuation occurs.
1.29            Years of Service shall mean the cumulative consecutive years of
continuous full- time employment with the Company, beginning on the date the
Participant first began service with the Company, and counting, each anniversary
thereof.
ARTICLE 2
Participation
2.1            Elective Deferral.  Each year a Participant may elect to defer a
whole percentage or specified dollar amount of up to ninety percent (90%) of
Base Salary and/or up to one hundred percent (100%) of any Bonus for services
performed during the Plan Year.  The Administrator may further limit the maximum
or the minimum amount of deferrals by any Participant or group of Participants,
at any time, in its sole discretion.
2.2            Participant Election Form.  In order to make a deferral, an
Eligible Executive must submit a Participant Election Form to the Administrator
during the enrollment period established by the Administrator prior to the
beginning of the calendar year in which services are performed to earn Base
Salary and Bonus.  The Administrator may establish a special enrollment period
ending no later than thirty (30) days after an Eligible Executive first becomes
eligible to participate in the Plan, to allow deferrals by such Eligible
Executive of amounts earned during the balance of such Plan Year (as long as
such Eligible Executive is not already a participant in another plan or
arrangement which is aggregated with this Plan for purposes of Code
Section 409A).  The Administrator may permit an Eligible Executive to defer
Compensation such that an eligible Executive may defer Compensation at a
different rate with respect to (a) Compensation up to the Social Security
Taxable Wage Base as in effect for the Plan Year, (b) Compensation in excess of
the Social Security Taxable Wage Base as in effect for the Plan Year but not in
excess of the applicable limit established for the Plan Year under Code Section
401(a)(17) and (c) Compensation in excess of the applicable limit established
for the Plan Year under Code Section 401(a)(17). To the extent allowed by Code
Section 409A, the Administrator may allow deferral elections to be made or
revised no later than six (6) months before the end of the performance period
solely with respect to any "performance-based compensation" as defined in Code
Section 409A and applicable Treasury Regulations that is based on services
performed over a period of at least twelve (12) months.  If no Participant
Election Form is filed during the prescribed enrollment period, the
Participant's election for the prior Plan Year shall continue in force for the
next Plan Year.  An election to defer Base Salary or Bonus shall be irrevocable
upon termination of the enrollment period except as provided in Section 2.3,
Article 6 in the event the Participant becomes Disabled or Article 7 in the case
of a Financial Hardship.
2.3            Elections Regarding Time and Form of Payout.  At the time that a
Participant makes a deferral election with respect to a Plan Year, the
Participant shall also designate the time and form for distribution of such
deferral.  All elections must provide for distribution to be made at a time and
in a form that is consistent with the distribution options made available under
Article 4 of the Plan.  An election with respect to the time and form of benefit
payouts may only be changed under the following terms and conditions.  Except as
expressly provided herein, no acceleration of a distribution is permitted.  A
subsequent election that delays part or all of any payment or changes the form
of part or all of any payment is permitted if and only if all of the following
requirements are met:

--------------------------------------------------------------------------------



(1)            the new election does not take effect until at least twelve (12)
months after the date on which the new election is made;
(2)            in the case of payments made on account of Termination of
Employment or a Scheduled Distribution, the new election delays payment for at
least five (5) years from the date that payment would otherwise have been made,
absent the new election;
(3)            in the case of payments made according to a Scheduled
Distribution, the new election is not made less than twelve (12) months before
the date on which payment would have been made (or, in the case of installment
payments, the first installment payment would have been made) absent the new
election; and
(4)            when the subsequent election is made, (i) the Participant is
actively employed by the Company or a Participating Affiliate or (ii) the
Participant is a former employee of the Company or a Participating Affiliate
whose Retirement was effective within the preceding ten (10) years.
Installment elections shall be treated as a single payment election for purposes
of making election changes and any portion of an Account that the Participant
has elected to receive in a single lump sum shall be treated as a separate
payment election from amounts elected to be received on an installment basis. 
Election changes made pursuant to this Section shall be made on written or
electronic forms provided by the Administrator, and in accordance with rules
established by the Administrator and shall comply with all requirements of Code
Section 409A and applicable Treasury Regulations.
2.4            Discretionary Company Contributions.  The Company shall have the
discretion to make additional Company Contributions to the Plan on behalf of any
Participant.  Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution regardless of whether Company Contributions are made on
behalf of other Participants.  Company Contributions shall be allocated to a
Company Contributions Account established under Section 3.1, unless the
Administrator, in its complete and sole discretion, shall direct such amounts at
the time the right to the Company Contribution is granted to be credited to an
outstanding Retirement Account or Scheduled Distribution Account established
pursuant to Section 3.1 for the applicable Participant.
2.5            Match Program.  A Participant who is a Highly Compensated
Employee (as that term is defined in the Vishay Employee Savings Plus Plan
("401(k) Plan")), who also participates in the KEWAP, is eligible to participate
in the match program of the KEWAP.  For purposes of calculating the 401(k) Plan
employer match, Base Salary deferrals to the KEWAP are deducted from eligible
earnings under the 401(k) Plan.  As a result, the eligible earnings under the
401(k) Plan upon which employer contributions are based are reduced by the
amount the Participant contributes to the KEWAP. To compensate for this
reduction in employer match to the 401(k) Plan, Highly Compensated Employees who
meet the match program eligibility requirements noted in Section 3.4.2 of the
401(k) Plan, will have an employer match, equivalent to the reduction in match
caused by the circumstances described above, funded to the Participant's KEWAP
account.

--------------------------------------------------------------------------------



ARTICLE 3
Accounts
3.1            Participant Accounts.  Solely for recordkeeping purposes up to
seven (7) Accounts shall be maintained for each Participant.  One Retirement
Account and five (5) Scheduled Distribution Accounts shall be maintained for the
Participant and credited with the Participant's deferrals directed by the
Participant to each Account at the time such amounts would otherwise have been
paid to the Participant.  One (1) Company Contribution Account shall be
maintained for any Participant for whom the Company has made Company
Contributions and shall be credited with any Company Contributions made on
behalf of such Participant at the time and as directed by the Administrator. 
Accounts shall be deemed to be credited with notional gains or losses as
provided in Section 3.2 from the date the deferral is credited to the Account
through the Valuation Date.
3.2            Vesting of Accounts.  All amounts credited to the Participants
Retirement and Scheduled Distribution Accounts shall be fully vested at all
times.  Amounts credited to a Participant Company Contributions Account shall
vest as determined by the Administrator at the time such Company Contributions
are made to the Plan which vesting schedule shall be specified in an Exhibit A
to the Plan which may be revised from time to time as directed by the
Administrator.
3.3            Crediting Rate.  The Crediting Rate on amounts in a Participant's
Account shall be based on the Participant's choice among the investment
alternatives made available from time to time by the Administrator.  The
Administrator shall establish a procedure by which a Participant may elect to
have the Crediting Rate based on one or more investment alternatives and by
which the Participant may change investment elections at least quarterly.  The
Participant's Account balance shall reflect the investments selected by the
Participant.  If an investment selected by a Participant sustains a loss, the
Participant's Account shall be reduced to reflect such loss.  The Participant's
choice among investments shall be solely for purposes of calculation of the
Crediting Rate.  If the Participant fails to elect an investment alternative the
Crediting Rate shall be based on the investment alternative selected for this
purpose by the Administrator.  The Company shall have no obligation to set aside
or invest funds as directed by the Participant and, if the Company elects to
invest funds as directed by the Participant, the Participant shall have no more
right to such investments than any other unsecured general creditor.  During
payout, the Participant's Account shall continue to be credited at the Crediting
Rate selected by the Participant from among the investment alternatives or rates
made available by the Administrator for such purpose.  Installment payments
shall be recalculated annually by dividing the account balance by the number of
payments remaining without regard to anticipated earnings or in any other
reasonable manner as may be determined from time to time by the Administrator.
3.4            Statement of Accounts.  The Administrator shall provide each
Participant with statements at least annually setting forth the Participant's
Account balance as of the end of each year.

--------------------------------------------------------------------------------





ARTICLE 4
Benefits


4.1            Retirement Benefits.  In the event of the Participant's
Retirement, the Participant shall be entitled to receive an amount equal to the
total balance of the Participant's Retirement and Company Contributions Accounts
credited with notional earnings as provided in Article 3 through the Valuation
Date.  The benefits shall be paid in a single lump sum unless the Participant
has made a valid election under Section 2.3 to have the benefits paid in annual
installments over a specified period of not more than twenty (20) years or a
combination of both.    If payments are elected to be received in a combination
of a lump sum and installments they shall be treated as two separate payment
elections for purposes of making changes pursuant to Section 2.3.  If payments
are elected to be received in a combination of a lump sum and installments, the
first payment shall be the lump sum payment and all subsequent payments shall be
the installment payments.  Payments shall begin on the Settlement Date following
Retirement unless the Participant has made a valid election under Section 2.3 to
have a payment election commence on a later date.
4.2            Termination Benefit.  Upon Termination of Employment other than
by reason of Retirement, death, or Disability, the Company shall pay to the
Participant a termination benefit equal to the vested balance on Termination of
Employment of all of the Participant's Accounts credited with notional earnings
as provided in Article 3 through the Valuation Date.  The termination benefits
shall be paid in a single lump sum on the Settlement Date following Termination
of Employment.
4.3            Small Benefit Exception.  Notwithstanding the foregoing, in the
event the sum of all benefits payable to the Participant by reason of Retirement
or Termination of Employment is less than or equal to five thousand dollars
($5,000) as of the date of Termination of Employment, subject to compliance with
Code Section 409A, benefits shall be paid in a single lump sum payable on the
Settlement Date next following Termination of Employment.
 
ARTICLE 5
Death Benefits
5.1            Survivor Benefit Before Benefits Commence.  If the Participant
dies prior to commencement of benefits under Article 4, the Company shall pay to
the Participant's Beneficiary a death benefit equal to the total balance on
death of the Participant's Account credited with notional earnings as provided
in Article 3 through the Valuation Date.  The death benefit shall be paid in a
single lump sum on the Settlement Date following the date the Participant's
death is established by reasonable documentation.
5.2            Survivor Benefit After Benefits Commence.  If the Participant
dies after benefits have commenced under Article 4, the Company shall pay to the
Participant's Beneficiary an amount equal to the remaining benefits payable to
the Participant under the Plan over the same period such benefits would have
been paid to the Participant.  Notwithstanding the foregoing, if and as
permitted by Code Section 409A and applicable authorities, the Administrator may
establish a procedure by which a Beneficiary, after the death of a Participant,
may elect to change the time and form of distribution of death benefits.

--------------------------------------------------------------------------------



5.3            Small Benefit Exception.  Notwithstanding the foregoing, in the
event the sum of all benefits payable to a Beneficiary as a result of the
Participant's death is less than or equal to five thousand dollars ($5,000) as
of the date of Termination of Employment, subject to compliance with Code
Section 409A, such benefits shall be paid in a single lump sum payable on the
Settlement Date next following the date the Participant's death is established
by reasonable documentation.
 
ARTICLE 6
Disability
6.1            Disability.  In the event a Participant becomes Disabled,
deferred elections shall cease and for purposes of calculating benefits under
the Plan, Disability shall be treated as a Retirement entitling the Participant
to receive the benefits provided under Article 4.1 of the Plan.  The Disability
benefits shall commence on the Settlement Date following Termination of
Employment by reason of Disability.
 
ARTICLE 7
Scheduled Distributions
7.1            Election.  The Participant may make an election on the
Participant Election Form at the time of making a deferral to take a Scheduled
Distribution from the Account established by the Participant for such purpose,
including any earnings credited thereon.  The Participant may elect to receive
the Scheduled Distribution in January or July of any Plan Year on or after the
third (3rd) Plan Year following the enrollment period in which such Scheduled
Distribution is elected and may elect to have the Scheduled Distribution
distributed over a period of up to five (5) years.  The Participant may elect to
make additional deferrals into such Scheduled Distribution Account that is not
in payout status in subsequent Participant Election Forms but may only elect
another Scheduled Distribution date for such Account in accordance with the
change in elections provisions of Section 2.3.  The Participant may establish up
to five (5) separate Scheduled Distribution Accounts with different Scheduled
Distribution dates but shall not establish a sixth such Account until all of the
funds in one of the first Scheduled Distribution Accounts have been distributed
in full.  If a Participant mistakenly designates that a deferral be allocated to
a Scheduled Distribution Account that is in payout status in the Plan Year the
deferral would be allocated to such Account, such deferral shall be allocated to
the Participant's Retirement Account for such Plan Year.
7.2            Timing of Scheduled Distribution.  The Scheduled Distribution
shall commence no later than the last day of January or July of the Plan Year
elected by the Participant in the Participant Election Form which may be before
or after Retirement, subject to Section 4.3.  However, in the event of
Termination of Employment prior to the Retirement Eligibility Date, the
Scheduled Distribution shall be paid in the form of a single lump sum on the
Settlement Date following Termination of Employment as provided in Section 4.2
of the Plan.  In the event Termination of Employment is as a result of the
Participant's death, the Scheduled Distribution shall be paid as provided in
Article 5 of the Plan-

--------------------------------------------------------------------------------



ARTICLE 8
Financial Hardship Distribution
8.1            Financial Hardship Distribution.  Upon a finding that the
Participant (or, after the Participant's death, a Beneficiary if permitted under
Code Section 409A) has suffered a Financial Hardship, subject to Treasury
Regulations promulgated under Code Section 409A, the Administrator may, at the
request of the Participant, approve cessation of current deferrals under the
Plan or accelerate distribution of benefits in the amount reasonably necessary
to alleviate such Financial Hardship.  The amount distributed pursuant to this
Section with respect to an emergency shall not exceed the amount necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
 
ARTICLE 9
Amendment and Termination of Plan
9.1            Amendment or Termination of Plan.  The Company may, at any time,
direct the Administrator to amend or terminate the Plan, except that no such
amendment or termination may reduce a Participant's Account balances.  If the
Company terminates the Plan, no further amounts shall be deferred hereunder, and
amounts previously deferred or contributed to the Plan shall be fully vested and
shall be paid in accordance with the provisions of the Plan prior to the
termination.  Notwithstanding the preceding, to the extent permitted under Code
Section 409A and applicable authorities, the Administrator may, in its complete
and sole discretion, accelerate distributions upon termination of the Plan by
reason of a "change in ownership" or "effective control" of the Company or the
Employer or a "change in ownership of a substantial portion of assets" of the
Employer or other circumstances specifically authorized under Code Section 409A.
 
ARTICLE 10
Beneficiaries
10.1            Beneficiary Designation.  The Participant shall have the right,
at any time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant's death.  The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant's lifetime on a form prescribed by the Administrator.
10.2            Revision of Designation.  The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations.  Any finalized
divorce or marriage (other than a common law marriage) of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant's
new spouse has previously been designated as Beneficiary.

--------------------------------------------------------------------------------



10.3            Successor Beneficiary.  If the primary Beneficiary dies prior to
complete distribution of the benefits provided in Article 5, the remaining
Account balance shall be paid to the contingent Beneficiary elected by the
Participant.
10.4            Absence of Valid Designation.  If a Participant fails to
designate a Beneficiary as provided above, or if the Beneficiary designation is
revoked by marriage, divorce, or otherwise without execution of a new
designation, or if every person designated as Beneficiary predeceases the
Participant or dies prior to complete distribution of the Participant's
benefits, then the Administrator shall direct the distribution of such benefits
to the Participant's estate.
 
ARTICLE 11
Administration/Claims Procedures


11.1            Administration.  The Plan shall be administered by the
Administrator, which shall have the exclusive right and full discretion (i) to
interpret the Plan, (ii) to decide any and all matters arising hereunder
(including the right to remedy possible ambiguities, inconsistencies, or
admissions), (iii) to make, amend and rescind such rules as it deems necessary
for the proper administration of the Plan and (iv) to make all other
determinations and resolve all questions of fact necessary or advisable for the
administration of the Plan, including determinations regarding eligibility for
benefits payable under the Plan.  All interpretations of the Administrator with
respect to any matter hereunder shall be final, conclusive and binding on all
persons affected thereby.  No Administrator shall be liable for any
determination, decision, or action made in good faith with respect to the Plan. 
The Company will indemnify and hold harmless the Administrator from and against
any and all liabilities, costs, and expenses incurred by such persons as a
result of any act, or omission, in connection with the performance of such
persons' duties, responsibilities, and obligations under the Plan, other than
such liabilities, costs, and expenses as may result from the bad faith, willful
misconduct, or criminal acts of such persons.
11.2            Claims Procedure.  Any Participant, former Participant or
Beneficiary may file a written claim with the Administrator setting forth the
nature of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit.  The Administrator shall determine the validity of
the claim and communicate a decision to the claimant promptly and, in any event,
not later than ninety (90) days after the date of the claim.  The claim may be
deemed by the claimant to have been denied for purposes of further review
described below in the event a decision is not furnished to the claimant within
such ninety (90) day period.  If additional information is necessary to make a
determination on a claim, the claimant shall be advised of the need for such
additional information within forty-five (45) days after the date of the claim. 
The claimant shall have up to one hundred and eighty (180) days to supplement
the claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period.  Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim and shall include an explanation of the claimant's right to submit the
claim for binding arbitration in the event of an adverse determination on
review.

--------------------------------------------------------------------------------



11.3            Review Procedures.  Within sixty (60) days after the receipt of
a denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial.  Such review shall be undertaken by
the Administrator and shall be a full and fair review.  The claimant shall have
the right to review all pertinent documents.  The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant's request for review.  The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based and shall include
an explanation of the claimant's right to submit the claim for binding
arbitration in the event of an adverse determination on review.
 
ARTICLE 12
Conditions Related to Benefits
12.1            Nonassignability.  The benefits provided under the Plan may not
be alienated, assigned, transferred, pledged or hypothecated by any person, at
any time, or to any person whatsoever.  Those benefits shall be exempt from the
claims of creditors or other claimants of the Participant or Beneficiary and
from all orders, decrees, levies, garnishment or executions to the fullest
extent allowed by law.  Notwithstanding the foregoing, to the extent necessary
to comply with the terms of a "domestic relations order" (as defined in
Section 414(p)(l)(B) of the Code) the Administrator shall (i) cause all or a
portion of a Participant's Account balance to be segregated into a sub-Account
for the benefit of the Participant's spouse, child or other dependent of the
Participant identified in such order, (ii) with respect to such sub-Account,
give the Participant's spouse, child or dependent (or their legal representative
if such spouse, child or dependent is incompetent or a minor), as applicable,
(A) the same investment alternatives as are available to the Participant under
Section 3.3 for purposes of determining the Crediting Rate thereafter with
respect thereto until such amount is distributed under the Plan, and (B) the
same distribution form and timing options as are available to the Participant
under Article 4, as well as any other form and timing of payment determined in
the discretion of such individual or representative, including but not limited
to an immediate lump sum payment, all subject to compliance with Code
Section 409A.
12.2            No Right to Company Assets.  The benefits paid under the Plan
shall be paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder.
12.3            Protective Provisions.  The Participant shall cooperate with the
Company by furnishing any and all information requested by the Administrator, in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator.  If the Participant refuses to
so cooperate, the Company shall have no further obligation to the Participant
under the Plan.  In the event of the Participant's suicide during the first two
(2) years in the Plan, or if the Participant makes any material misstatement of
information or non-disclosure of medical history, then no benefits shall be
payable to the Participant under the Plan, except that benefits may be payable
in a reduced amount in the sole discretion of the Administrator.

--------------------------------------------------------------------------------



12.4            Withholding.  The Participant shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan.  If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required, including, without limitation,
by the reduction of other amounts payable to the Participant.
12.5            Assumptions and Methodology.  The Administrator shall establish
the assumptions and method of calculation used in accounting for and determining
the present or future value of benefits, earnings, payments, fees, expenses or
any other amounts required to be calculated under the terms of the Plan.  The
Administrator shall also establish reasonable procedures regarding the form and
timing of installment payments.  Such assumptions and methodology shall be
established by the Administrator and made available to Participants and may be
changed from time to time by the Administrator.
12.6            Adoption by Participating Affiliates.  The Administrator may
authorize any subsidiary or affiliate of Vishay Intertechnology, Inc. to adopt
the Plan and become a Participating Affiliate.  In order to become a
Participating Affiliate, such entity shall deliver to the Administrator a
corporate resolution evidencing adoption of the Plan by the Board of Directors
of the Participating Affiliate.  Each Participating Affiliate, by adopting the
Plan agrees to comply with any requirements of the Administrator with respect to
administration of the plan and authorizes the Administrator and/or Vishay
Intertechnology, Inc. to act as its agent in all transactions in which the
Administrator believes such agency will facilitate administration of the Plan
including amendment or termination of the Plan.  A Participating Affiliate may
independently terminate its participation in the Plan under the same terms and
conditions provided in Article 9.
12.7            Trust.  The Company shall be responsible for the payment of all
benefits under the Plan, At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan.  Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company's creditors.  Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.
 
ARTICLE 13
Miscellaneous
13.1            Successors of the Company.  The rights and obligations of the
Company under the Plan shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company.
13.2            Employment Not Guaranteed.  Nothing contained in the Plan nor
any action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company.
13.3            Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require.  As the context may require, the
singular may be read as the plural and the plural as the singular.

--------------------------------------------------------------------------------



13.4            Captions.  The captions of the articles, paragraphs and sections
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
13.5            Validity.  In the event any provision of the Plan is held
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provisions of the Plan.
13.6            Waiver of Breach.  The waiver by the Company of any breach of
any provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
13.7            Notice.  Any notice or filing required or permitted to be given
to the Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the ease
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.
13.8            Inability to Locate Participant or Beneficiary.  It is the
responsibility of a Participant to apprise the Administrator of any change in
address of the Participant or Beneficiary.  In the event that the Administrator
is unable to locate a Participant or Beneficiary for a period of three (3)
years, the Participant's Account shall be forfeited to the Company.
13.9            Errors in Benefit Statement or Distributions.  In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered.  In the event of an error
in deferral amount, consistent with and as permitted by any correction
procedures established under Code Section 409A, the error shall be corrected
immediately upon discovery by, in the case of an excess deferral, distribution
of the excess amount to the Participant, or, in the case of an under deferral,
reduction of other compensation payable to the Participant.  In the event of an
error in a distribution, the over or under payment shall be corrected by payment
to or collection from the Participant consistent with any correction procedures
established under Code Section 409A, immediately upon the discovery of such
error. In the event of an overpayment, the Company may, at its discretion,
offset other amounts payable to the Participant from the Company (including but
not limited to salary, bonuses, expense reimbursements, severance benefits or
other employee compensation benefit arrangements, as allowed by law and subject
to compliance with Code Section 409A) to recoup the amount of such
overpayments).
13.10            ERISA Plan.  The Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of "management or highly compensated employees" within the meaning of
Sections 201, 301 and 401 of ERISA and therefore to be exempt from Parts 2, 3
and 4 of Title I of ERISA.

--------------------------------------------------------------------------------



13.11            Applicable Law.  In the event any provision of, or legal issue
relating to, this Plan is not fully preempted by ERISA, such issue or provision
shall be governed by the laws of the State of California.
13.12            Arbitration.  Any claim, dispute or other matter in question of
any kind relating to this Plan which is not resolved by the claims procedures
under this Plan shall be settled by arbitration in accordance with the
applicable employment dispute resolution rules of the American Arbitration
Association.  Notice of demand for arbitration shall be made in writing to the
opposing party and to the American Arbitration Association within a reasonable
time after the claim, dispute or other matter in question has arisen.  In no
event shall a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question.  The
decision of the arbitrators shall be final and may be enforced in any court of
competent jurisdiction.  The arbitrators may award reasonable fees and expenses
to the prevailing party in any dispute hereunder and shall award reasonable fees
and expenses in the event that the arbitrators find that the losing party acted
in bad faith or with intent to harass, hinder or delay the prevailing party in
the exercise of its rights in connection with the matter under dispute.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 18th
day of February, 2015.
Vishay Intertechnology, Inc.




By  /s/ David L. Tomlinson


Its  Sr. Vice President - Corporate
Controller                                                                                                

--------------------------------------------------------------------------------



EXHIBIT A
VISHAY INTERTECHNOLOGY, INC.
DEFERRED COMPENSATION PLAN
WHEREAS, Vishay Intertechnology, Inc. (the "Company") on behalf of itself and
Participating Employers has adopted and maintains that certain amended and
restated Deferred Compensation Plan (the "Plan"), effective January 1, 2009 (the
"Plan");
WHEREAS, Section 3.2 of the Plan provides that Company Contributions shall vest
as determined by the Administrator and specified in an Exhibit A to the Plan
which may be revised from time to time as directed by the Administrator;
WHEREAS, Company Contributions have been made to the Plan and future Company
Contributions are intended to be made to the Plan for which the Administrator
desires to specify the timing of vesting;
NOW, THEREFORE, the Administrator by the authority vested in it under the terms
of the Plan hereby establishes the following vesting provisions for Company
Contributions to the Plan:
(1)
All Company Contributions credited to the Plan as of January 1, 2011 shall be
fully vested as of such date.

(2)
All Company Contributions credited to the Plan after January 1, 2011 shall be
fully vested as of the date of contribution unless a delayed vesting date is
specifically provided under the terms of a special "Discretionary Company
Contribution Grant Notice" which shall be provided to the Participant and
retained by the Administrator.

IN WITNESS WHEREOF, the Administrator has caused this Exhibit A to be adopted
and executed by its duly authorized representative effective as of January 1,
2011.
VISHAY INTERTECHNOLOGY, INC.
Deferred Compensation Plan Administrator
By:        /s/ Ken Baldyga
Title:   Vice President -
HR                                                                                                         
Date: June 28,
2011                                                                                                           

